Citation Nr: 1808818	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to September 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during combat service in Vietnam.

2.  Tinnitus had its onset during combat service in Vietnam.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he had significant combat-related acoustic trauma and that he began noticing ringing in his ears and a decline in his hearing acuity while in combat in Vietnam.  He testified that these conditions have continued since that time.  See Board hearing transcript, pp. 2, 5-7; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  The Veteran reported hearing loss on his August 1968 report of medical history upon his exit from service.  Further, a November 2012 buddy statement from the Veteran's reconnaissance platoon leader for a period in 1968 corroborated the Veteran's account of acoustic trauma during combat service.  As such, VA must presume the occurrence of the in-service injury.  

The medical evidence shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  See April 2011 VA examination.  The Veteran reported tinnitus at his April 2011 VA examination and the examiner determined that tinnitus is as likely as not a symptom associated with hearing loss.

The Board finds that the Veteran is competent to report ringing in the ears and hearing loss during and since serving in combat in Vietnam and that his account of having these disorders since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's account of hearing loss and tinnitus since service is corroborated by L.P in a February 2011 statement.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his tinnitus and hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the Veteran's credible report of hearing loss and tinnitus in and since service, and the current diagnosis of bilateral hearing loss and tinnitus, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


